Exhibit 10.1

RetailMeNot, Inc.

Amended and Restated 2016 Bonus Plan

(Team Member)

 

I. Overview

RetailMeNot, Inc. and its affiliated companies (the “Company”) are committed to
sharing their success with the people who make it possible — the Company’s Team
Members. The purpose of this Amended and Restated 2016 Bonus Plan (this “Plan”)
is to encourage the Company’s Team Members to contribute to the achievement of
the Company’s goals and to share in the rewards of the Company’s success. This
Plan amends and restates the 2016 Bonus Plan adopted by the Compensation
Committee of the Company’s Board of Directors on February 11, 2016 (the
“Original Plan”). The term of this Plan is for the 2016 fiscal year.

 

II. Eligible Team Members

To be eligible to participate in the Plan, a Team Member must be a regular
full-time employee of the Company. Each Team Member’s aggregate annual target
bonus shall be communicated in the Team Member’s 2016 compensation overview or
offer letter for Team Members hired in 2016.

 

III. Performance Periods

There will be two separate performance periods under this Plan: January 1
through June 30, 2016 (the “1H Period”) and July 1 through December 31, 2016
(the “2H Period”).

 

IV. Weighting and Payment

The bonus amounts earned will be paid twice annually. The payment for
performance in the 1H Period will be made by September 30, 2016, and the payment
for performance in the 2H Period will be made by March 15, 2017 after completion
of the audit of the 2016 financial statements. Weighting percentages for each
Team Member’s individual performance elements and Company performance elements
are generally based on the region for which the Team Member has operational
responsibility.

 

V. Operating Segments

Effective after the closing of the acquisition of Giftcard Zen Inc (the
“Giftcard Zen Acquisition”), the Company has two operating segments, the core
segment (the “Core Segment”) and the gift card segment (the “Gift Card
Segment”). For the 2H Period, Team Members are assigned to one of these two
segments after considering such Team Member’s operational responsibilities. All
such determinations are made in the Company’s sole discretion.

 

VI. Individual Performance Element

A Team Member’s individual performance element is based on his/her performance
against individual goals, the competencies established for the Team Member’s
role and the Company’s core values. A Team Member’s performance is evaluated by
the Team Member’s manager at mid-year for the 1H Period and year-end for the 2H
Period. An individual performance bonus amount is informed based on each of
these evaluations.

 

1



--------------------------------------------------------------------------------

RetailMeNot, Inc.

Amended and Restated 2016 Bonus Plan

(Team Member)

 

VII. Company Performance Elements

Company performance elements for Team Members in the Core Segment and Gift Card
Segment, respectively, are based on the Company’s performance against targets
set for each such element in the Company’s annual budget, respectively. The
Company performance elements are as set forth below.

A. 1H Period:

Team Members, other than those based in Phoenix, Arizona and Certain Executives

For the 1H Period, the Company performance elements (formerly the “Financial and
Audience” elements) are unchanged from the Original Plan and are as follows:
Each Team Member will have (1) an Adjusted EBITDA element, (2) an Audience
element based upon the country, region or regions for which the Team Member has
operational responsibility and (3) a Net Revenues element based upon the
country, region or regions for which the Team Member has operational
responsibility.

Team Members based in Phoenix, Arizona

For the 1H Period, each Team Member based in Phoenix, Arizona will have (1) a
Gift Card Segment Operating Income element, (2) a Gift Card Segment Gross Profit
element and (3) a Gift Card Segment Net Revenues element.

Certain Executives

For the 2H Period, Team Members who serve as a Senior Vice President or
“C-level” executive with global responsibilities will have (1) an Adjusted
EBITDA element, (2) a consolidated Audience element and (3) a consolidated Net
Revenues element.

B. 2H Period:

Team Members in the Core Segment

For the 2H Period, each Team Member in the Core Segment will have (1) a segment
Operating Income element, (2) an Audience element based upon the country, region
or regions for which the Team Member has operational responsibility and (3) a
segment Net Revenues element based upon the country, region or regions for which
the Team Member has operational responsibility.

Team Members in the Gift Card Segment

For the 2H Period, each Team Member in the Gift Card Segment will have (1) a
segment Operating Income element, (2) a segment Gross Profit element and (3) a
segment Net Revenues element.

 

2



--------------------------------------------------------------------------------

RetailMeNot, Inc.

Amended and Restated 2016 Bonus Plan

(Team Member)

 

Certain Executives

For the 2H Period, Team Members who serve as a Senior Vice President or
“C-level” executive with global responsibilities will have (1) an Adjusted
EBITDA element, (2) a consolidated Audience element and (3) a consolidated Net
Revenues element.

C. Definitions:

Net Revenues mean the corresponding amount as reported in the Company’s
Statements of Operations as of June 30, 2016 with respect to the 1H Period and
as of December 31, 2016 with respect to the 2H Period, excluding, for each such
period, the impact of any acquisitions completed in fiscal year 2016 (other than
the Giftcard Zen Acquisition).

Adjusted EBITDA means the consolidated, corresponding amount as derived from the
Company’s Statements of Operations as of June 30, 2016 with respect to the 1H
Period and as of December 31, 2016 with respect to the 2H Period, excluding the
impact of any acquisitions completed in fiscal year 2016 (other than the
Giftcard Zen Acquisition).

Audience means the number of the Company’s user days during the 1H Period and
the 2H Period, excluding the impact of any acquisitions completed in fiscal year
2016. For purposes of clarity, the Giftcard Zen Acquisition is excluded from the
Audience metric for fiscal year 2016. The Company determines user days by
summing the number of days each user is active during a calendar month. Users of
the Company’s desktop and mobile websites are determined using browser cookies
from Google Analytics, a third-party product that provides digital marketing
intelligence. Users of the Company’s native (including mobile) applications are
determined using device ID. Because user days are tracked separately for each
domain, the Company counts each of the following as a separate user day: (i) the
first time a user accesses one of its desktop or mobile websites using a
specific device or browser on a particular day, (ii) each time a user
re-accesses one of our desktop or mobile on the same device or browser on a
particular day after that user clears their browser cookies and (iii) the first
time a specific mobile device accesses one of its mobile applications on a
particular day.

Gross Profit means the corresponding amount as reported in the Company’s
Statements of Operations as of June 30, 2016 with respect to the 1H Period and
as of December 31, 2016 with respect to the 2H Period, excluding the impact of
any acquisitions completed in fiscal year 2016 (other than the Giftcard Zen
Acquisition).

Operating Income means the corresponding amount as reported in the Company’s
Statements of Operations as of June 30, 2016 with respect to the 1H Period and
as of December 31, 2016 with respect to the 2H Period, excluding the impact of
any acquisitions completed in fiscal year 2016 (other than the Giftcard Zen
Acquisition).

 

3



--------------------------------------------------------------------------------

RetailMeNot, Inc.

Amended and Restated 2016 Bonus Plan

(Team Member)

 

VIII. Payout Formula

The payout under this Plan will be determined as follows:

 

  A. Base Bonus

Individual Performance Element

At the conclusion of each review, the Team Member’s individual performance will
be used to inform a percentage payout for bonus purposes. If the Team Member’s
individual performance in the 1H Period or 2H Period is deemed unsatisfactory,
then that Team Member’s percentage payout will be 0% in such period. If the Team
Member’s individual performance is satisfactory, then the Team Member is
eligible for a percentage payout ranging from 50%-150% according to the
discretion of the Team Member’s manager and consistent with the examples set
forth in the table below. The payout percentage will be multiplied by the
applicable weighting percentage for the individual performance element to
determine the amount of the “Individual Performance Element” actually earned.

Below are examples of team member individual performance and payout scenarios:

 

Team Member Performance Example

  

Example
Payout %

  

Comments

Team Member exceeded expectations on goal performance, delivered meaningful
contributions on an important project that was added to the goal plan, mastered
all competencies associated with her/his role and consistently modelled the
Company’s core values to other Team Members.    150%    Maximum bonus for
exceptional goal achievement and modeling RMN’s core values. Team Member
exceeded expectations on goal performance and achieved both of the following
criteria: (1) satisfied all competencies associated her/his role and (2)
consistently embodied the Company’s core values.    115%    Team Member
over-achieved on goals and satisfied or exceeded all other expectations. Team
Member met expectations on goal performance and achieved both of the following
criteria: (1) satisfied all competencies associated with her/his role and (2)
demonstrated alignment with the Company’s core values.    100%    Team Member
met all expectations. Team Member met expectations on goal performance and
achieved one of the following criteria: (1) satisfied all competencies
associated with her/his role and (2) demonstrated alignment with the Company’s
core values.    75%    Team member achieved all goals, but did not successfully
meet all expectations either in terms of competencies or alignment with core
values.

 

4



--------------------------------------------------------------------------------

RetailMeNot, Inc.

Amended and Restated 2016 Bonus Plan

(Team Member)

 

Team Member Performance Example

  

Example
Payout %

  

Comments

Team Member missed expectations on some goals and competencies and met
expectations on other goals and competencies. However, she/he consistently
demonstrated alignment with the Company’s core values and displayed an openness
to improve her/his own performance.    50%    Missing expectations on goals and
competencies suggests a discounted bonus is appropriate. Alignment with core
values keeps the bonus from being discounted to 0%. This category may apply to
Team Members on performance improvement plans. Team Member missed expectations
on most goals.    0%    Goal achievement is critical. While Team Member has the
opportunity to improve her/his performance and earn a bonus in the next
performance cycle, she/he did not earn a bonus for the current performance
cycle. This category may apply to Team Members on performance improvement plans.

Company Performance Elements

Net Revenues

 

  1. The actual amount of the Net Revenues element will be divided by the
applicable target to determine the percentage achievement. The percentage
achieved will be applied as set forth below to determine the percentage payout.

If the percentage achieved falls between two table results, the percentage
payout will be extrapolated. For example, 98% achievement would result in 96%
payout since each percentage point drop in achievement between 95% and 100%
results in a two percentage point drop in percentage payout.

 

% Net Revenues Target Achieved

   Payout  

0%

     0.0 % 

70%

     25.0 % 

75%

     40.0 % 

80%

     55.0 % 

85%

     67.5 % 

90%

     80.0 % 

95%

     90.0 % 

100%

     100.0 % 

 

  2. The percentage payout will be multiplied by the applicable Net Revenues
weighting percentage as set forth in the Team Member’s 2016 compensation
overview to determine the percentage of the Net Revenues element earned.

 

5



--------------------------------------------------------------------------------

RetailMeNot, Inc.

Amended and Restated 2016 Bonus Plan

(Team Member)

 

Adjusted EBITDA

 

  1. The actual amount of Adjusted EBITDA will be divided by the target to
determine a percentage achievement. The percentage achieved will be applied as
set forth below to determine the percentage payout.

If the percentage achieved falls between two table results, the percentage
payout will be extrapolated. For example, 98% achievement would result in 96%
payout since each percentage point drop in achievement between 95% and 100%
results in a two percentage point drop in percentage payout.

 

% Adjusted EBITDA Target Achieved

   Payout  

0%

     0.0 % 

70%

     25.0 % 

75%

     40.0 % 

80%

     55.0 % 

85%

     67.5 % 

90%

     80.0 % 

95%

     90.0 % 

100%

     100.0 % 

 

  2. The percentage payout of the Adjusted EBITDA element will be multiplied by
the applicable Adjusted EBITDA weighting percentage as set forth in the Team
Member’s 2016 compensation overview to determine the percentage of the Adjusted
EBITDA element earned.

Audience

 

  1. The actual amount for the Audience element will be divided by the
applicable target to determine the percentage achievement. The percentage
achieved will be applied as set forth below to determine the percentage payout.

If the percentage achieved falls between two table results, the percentage
payout will be extrapolated. For example, 98% achievement would result in 96%
payout since each percentage point drop in achievement between 95% and 100%
results in a two percentage point drop in percentage payout.

 

6



--------------------------------------------------------------------------------

RetailMeNot, Inc.

Amended and Restated 2016 Bonus Plan

(Team Member)

 

% Audience Target Achieved

   Payout  

0%

     0.0 % 

70%

     25.0 % 

75%

     40.0 % 

80%

     55.0 % 

85%

     67.5 % 

90%

     80.0 % 

95%

     90.0 % 

100%

     100.0 % 

 

  2. The percentage payout will be multiplied by the applicable Audience
weighting percentage to determine the percentage of the Audience element earned.

Gross Profit

 

  1. The actual amount of Gross Profit will be divided by the target to
determine a percentage achievement. The percentage achieved will be applied as
set forth below to determine the percentage payout.

If the percentage achieved falls between two table results, the percentage
payout will be extrapolated. For example, 98% achievement would result in 96%
payout since each percentage point drop in achievement between 95% and 100%
results in a two percentage point drop in percentage payout.

 

% Gross Profit Target Achieved

   Payout  

0%

     0.0 % 

70%

     25.0 % 

75%

     40.0 % 

80%

     55.0 % 

85%

     67.5 % 

90%

     80.0 % 

95%

     90.0 % 

100%

     100.0 % 

 

  2. The percentage payout of the Gross Profit element will be multiplied by the
Gross Profit weighting percentage as set forth in the Team Member’s 2016
compensation overview to determine the percentage of the Gross Profit element
earned.

 

7



--------------------------------------------------------------------------------

RetailMeNot, Inc.

Amended and Restated 2016 Bonus Plan

(Team Member)

 

Operating Income

 

  1. The actual amount of Operating Income will be divided by the target to
determine a percentage achievement. The percentage achieved will be applied as
set forth below to determine the percentage payout.

If the percentage achieved falls between two table results, the percentage
payout will be extrapolated. For example, 98% achievement would result in 96%
payout since each percentage point drop in achievement between 95% and 100%
results in a two percentage point drop in percentage payout.

 

% Operating Income Target Achieved

   Payout  

0%

     0.0 % 

70%

     25.0 % 

75%

     40.0 % 

80%

     55.0 % 

85%

     67.5 % 

90%

     80.0 % 

95%

     90.0 % 

100%

     100.0 % 

The percentage payout of the Operating Income element will be multiplied by the
Operating Income weighting percentage as set forth in the Team Member’s 2016
compensation overview to determine the percentage of the Operating Income
element earned.

 

  B. Accelerator Bonus

The Accelerator Bonus can be earned for each Company performance element. To be
eligible for an Accelerator Bonus, the Team Member’s individual performance
percentage payout must be at least 100%.

 

8



--------------------------------------------------------------------------------

RetailMeNot, Inc.

Amended and Restated 2016 Bonus Plan

(Team Member)

 

Accelerator Calculation: The Accelerator Bonus will be calculated as follows:

 

  1. Over-performance against the target earns a Team Member Additional Bonus
percentage points as set forth below.

 

Element vs. Target (1)   Additional
Bonus (2)     Element vs. Target (1)   Additional
Bonus (2)   >=1%     2.5 %    >=11%     40.0 %  >=2%     5.0 %    >=12%     45.0
%  >=3%     7.5 %    >=13%     51.9 %  >=4%     10.0 %    >=14%     58.8 %  >=5%
    12.5 %    >=15%     65.6 %  >=6%     15.0 %    >=16%     72.5 %  >=7%    
20.0 %    >=17%     79.4 %  >=8%     25.0 %    >=18%     86.3 %  >=9%     30.0
%    >=19%     93.1 %  >=10%     35.0 %    >=20%     100.0 % 

 

(1) Percentage by which actual element exceeds target.

(2) The additional bonus percentage will be multiplied by the actual element.
For example, if actual applicable Net Revenues exceeds Target by 16%, the
applicable Net Revenues Bonus would be calculated by multiplying the applicable
Net Revenues Element by 172.5% (i.e. 100% represents the applicable Net Revenues
Base amount and 72.5% represents the applicable Net Revenues Accelerator
amount).

 

  2. The aggregate Accelerator Bonus is capped at 200%.

 

9



--------------------------------------------------------------------------------

RetailMeNot, Inc.

Amended and Restated 2016 Bonus Plan

(Team Member)

 

  IX. General Provisions

 

  1. Bonuses are subject to all applicable taxes and other required deductions.

 

  2. If the individual performance percentage payout is less than 50% for a Team
Member in the 1H Period or the 2H Period, no Company performance element will be
earned for that Team Member in that period.

 

  3. The Plan does not constitute a guarantee of employment nor does it restrict
the Company’ rights to terminate employment at any time or for any lawful
reason.

 

  4. The Plan does not create vested rights of any nature nor does it constitute
a contract of employment or a contract of any other kind. The Plan does not
create any customary concession or privilege to which there is any entitlement
from year-to-year, except to the extent required under applicable law. Nothing
in the Plan entitles a Team Member to any remuneration or benefits not set forth
in the Plan nor does it restrict the Company’ rights to increase or decrease the
compensation of any Team Member, except as otherwise required under applicable
law.

 

  5. Team Members who become eligible to participate in the Plan after the first
day of the 1H Period or the 2H Period for which a bonus is paid shall be
eligible to receive a pro-rated bonus for such period. Team Members who are not
eligible to participate in the plan as of April 30, 2016 are not eligible for
the 1H Period. Team Members who are not eligible to participate in the Plan as
of October 31, 2016 are not eligible for the 2H Period.

 

  6. Team Members who resign or are terminated prior to the actual payment of a
bonus shall not receive a bonus.

 

  7. This Plan constitutes the entire arrangement regarding the Plan, supersedes
any prior oral or written description of the Plan and may not be modified except
by a written document that specifically references this Plan and is signed by
the Company’s Chief Executive Officer.

 

  8. The Plan is provided at the Company’s sole discretion and the Company may
modify or eliminate it at any time, individually or in the aggregate,
prospectively or retroactively, without notice or obligation during the plan
year. In addition, there is no obligation to extend or establish a similar plan
in subsequent years.

 

  9. The Plan shall not become a part of any employment condition, regular
salary, remuneration package, contract or agreement, but shall remain gratuitous
in all respects. Bonuses are not to be taken into account for determining
severance pay, termination pay, “extra months” bonuses or payments, or any other
form of pay or compensation.

 

  10. Team Members who are separated from employment with the Company due to
divestiture, closure, or dissolution of a business are not eligible to receive a
bonus.

 

  11. Independent contractors, consultants, individuals who have entered into an
independent contractor or consultant agreement, temporary employees, contract
employees and interns are not eligible to participate in the Plan.

 

10



--------------------------------------------------------------------------------

RetailMeNot, Inc.

Amended and Restated 2016 Bonus Plan

(Team Member)

 

  12. The Plan (i) will be subject to such amendments as are required to be
effected according to applicable law and (ii) will not be available to Team
Members where applicable law prohibits the Plan or where tax or other business
considerations make a Team Member’s participation impracticable in the judgment
of the Compensation Committee.

 

  13. At a minimum, the Company will fund 50% of the calculated payout for the
2H Period at December 31. If the actual payout for the 2H Period under this Plan
exceeds 50% of the calculated payout at December 31, then the actual payout
shall be distributed to all Team Members employed as of the date the bonus for
the 2H Period is paid based on the payout calculated for such Team Member in
accordance with this Plan. If the actual bonus payout under this Plan for the 2H
Period is less than 50% of the calculated payout at December 31, then the amount
that shall be distributed to all Team Members employed as of the date the bonus
for the 2H Period is paid (but excluding any Team Member who serves as a Senior
Vice President or “C-level” executive) shall equal the actual 2H Period payout
calculated for such Team Member in accordance with this Plan plus a pro rata
amount equal to the difference between the calculated payout amount for the 2H
Period at December 31, multiplied by 50% minus the amount of actual payout.

 

11